Citation Nr: 0414139	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  98-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral metatarsalgia, status post bilateral arthroplasty, 
with pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from April 1995 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO granted service connection for bilateral 
metatarsalgia, status post bilateral arthroplasty, and 
assigned a zero percent evaluation effective from June 14, 
1997.  The veteran disagreed with the evaluation assigned, 
and initiated an appeal.

In a rating decision in September 1997, the RO increased the 
disability evaluation to 10 percent, retroactively effective 
from June 14, 1997.  The RO incorporated pes planus into the 
veteran's service-connected condition of bilateral 
metatarsalgia, and characterized the disability as bilateral 
metatarsalgia, status post bilateral arthroplasty with pes 
planus.  

Although, an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter Court) held that, when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

The case was remanded in January 2001 for additional 
development.  Most recently, in a supplemental statement of 
the case issued in November 2003, the RO confirmed and 
continued the 10 percent disability evaluation.  The case has 
been returned to the Board for final appellate review.




FINDINGS OF FACT

1.  The veteran's bilateral metatarsalgia is manifested by 
pain between the second and third toes due to Morton's 
neuroma.

2.  Bilateral pes planus is manifested by pain over the 
lateral aspect of the feet and the longitudinal arches, 
increased bilateral flat foot deformity with weight bearing, 
and pain on use of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for bilateral metatarsalgia, status post 
bilateral arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.1, 
4.2, 4.71a, Diagnostic Code 5279 (2003).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate initial disability 
evaluation of 10 percent for bilateral pes planus are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.71a, Diagnostic Code 
5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
above.  The Board further finds that the requirements of the 
VCAA have been satisfied in this matter.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  Thus, it was impossible for VCAA notice to have 
been provided before that decision.  In any event, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was, at worst, harmless error, for 
the reasons specified below. 

The veteran's claim for entitlement to service connection for 
disability of the feet was received in July 1997.  
Thereafter, in a rating decision dated in August 1997, the RO 
granted service connection for bilateral metatarsalgia, 
status post bilateral arthroplasty, and assigned a zero 
percent evaluation which was later increased to 10 percent.  
Only after that rating action was promulgated did the AOJ, in 
December 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Nevertheless, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, supra (Federal Circuit Court held there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on December 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The RO notified the veteran by a letter dated in December 
2002 of the provisions of the VCAA.  The Court's decision in 
Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain notification to submit 
any evidence in the veteran's possession that pertains to the 
claim, the "fourth element", this did not result in 
prejudicial error in this case.  38 C.F.R. § 3.159(b) (2003); 
see VAOPGCPREC 1-2004.  The Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The veteran was 
specifically notified by letter dated in December 2002 that 
VA would help to obtain all relevant evidence such as medical 
records, employment records, or records in the custody of a 
federal agency.  He was advised that it was his 
responsibility to submit information about the records so 
that the RO could request them from the person or agency that 
had them.  He was advised to provide a properly executed 
release so that VA could request the records for him.  He was 
advised of the evidence needed to substantiate his claim and 
of the evidence he needed to submit.  He was further advised 
to tell VA about any additional information or evidence that 
he wanted VA to try to get for him.  

The appellant has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by the August and September 1997 rating decisions, a 
December 1997 statement of the case and supplemental 
statements of the case issued in September 2000 and November 
2003.  The claimant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Thus, VA's duty 
to notify has been fulfilled.  See Quartuccio v. Principi, 
supra.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The RO secured VA medical 
records and the veteran was afforded a VA examination in 
August 1997.  The veteran was scheduled for a contract 
examination by QTC Medical Services in December 1999, but did 
not report for the scheduled appointment.  As it was unclear 
whether he had received notice of the examination 
appointment, the Board remanded the case in January 2001 for 
another VA examination to be scheduled.  He was notified to 
report for another VA examination which he cancelled and 
rescheduled; however, he did not show at the time of the 
rescheduled appointment.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim within 30 days.  The RO further 
advised the appellant that if no additional information and 
evidence had been received within that time, a decision would 
be made on the claim.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Public Law No. 108-183, § 701, supra (to be codified at 
38 U.S.C. §§ 5102) (permits VA to adjudicate a claim within 
the one-year evidence-receipt period.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
no more than harmless error.   

In view of the foregoing, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter yet again for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual background

Service medical records show that at the entrance examination 
in January 1995 there was a finding of mild asymptomatic pes 
planus.  The veteran was evaluated by a Medical Board in 
February 1997.  It was noted that he presented complaining of 
pain and discomfort in the bilateral third through fifth 
digits, since boot camp, secondary to hammer toe formation.  
After examination by a podiatry consultant, it was determined 
that the veteran had hammer toe formation bilaterally, 
secondary to a mild pes planus foot type, with the third 
digits the worst of the hammertoe deformities.  Surgery was 
performed in July 1996 on the right foot, and in May 1996 on 
the left foot, to help correct the deviation.  The veteran 
reported no improvement in the symptoms he had prior to 
surgery.  The left foot had a chronic condition with daily 
discomfort and cramping in the forefoot.  He had only 
occasional problems with the right foot.

The clinical findings were of hyperpigmented bilateral third 
digit secondary to incisional areas and underlapping third 
digit under the second on the left foot.  His fifth 
metatarsophalangeal joint area and shaft had discomfort to 
palpation and weight-bearing and ambulation secondary to a 
metatarsalgia.  Neurovascularly he was intact.  It was noted 
that X-rays revealed status post arthroplasty of the 
bilateral third digits with no correction in soft tissue 
underlapping the third digit on the second digit of the left 
foot.  The diagnosis was residual metatarsalgia, fifth ray, 
status post arthroplasties.  

The Medical Board concluded that the medical condition 
interfered with the reasonable performance of assigned 
duties, and referred the case to the Physical Evaluation 
Board (PEB) for a fitness-for-duty determination.  The PEB 
found the veteran unfit, and recommended separation from 
active duty.  The unfitting condition was diagnosed as 
residual metatarsalgia, fifth ray, status post 
arthroplasties, type of pain unchanged since prior surgery, 
left foot.  The PEB noted that the analogous VA Diagnostic 
Code was 5279.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 1997.  The veteran reported that he had 
started having bilateral foot pain in the arches of his feet 
while in boot camp.  The pain had somewhat subsided when he 
modified his footwear.  With his chronic, moderate swelling 
and pain in service he had sought medical treatment, and was 
diagnosed as having problems in his toes secondary to long 
third rays.  He had overlapping of the second and third toes 
bilaterally with some pain between the toes.  He felt this 
problem was less significant than the pain in his arches.  He 
felt his flat-foot deformities had worsened with over-use 
while in service.  The surgical shortening of the toes 
decreased some of the crossing over of the second and third 
toes, but, he continued to complain of pain between the 
second and third toes.  He was to receive custom orthotics.  
At the VA examination he complained of pain in several 
regions of his feet bilaterally.  He had pain between his 
second and third toes, and pain over the lateral aspect of 
his feet and the longitudinal arches.  He denied any 
significant fatigue, but said he had increased pain with 
prolonged activity.

Clinical findings at the August 1987 VA examination were 
increased flat foot deformities bilaterally upon observation 
of the veteran's feet with weightbearing.  Some of the pes 
planus resolved when he stood on his toes, but he continued 
to have pes planus.  He had normal subtalar motion.  There 
was no crepitus with range of motion of the ankles or hind 
feet.  There were well-healed, longitudinal, dorsal scars 
over the third toes bilaterally.  He continued to have mild 
deformities, with the second toes curling over the dorsal 
aspects of the third toes bilaterally.  Although he had no 
palpable neuromas in this web space, there was increased pain 
when the toes were squeezed together laterally suggesting an 
underlying Morton's neuroma.  He had 5/5 strength with 
flexion and extension of the toes.  The veteran did not limp.  
There were no sensory deficits in the feet.  The X-rays of 
the feet showed no significant abnormality. 

The diagnoses were symptomatic, bilateral, moderate pes 
planus; bilateral Morton's neuromas; and status post surgical 
shortening of bilateral third toes with continued overlapping 
of the second toes over third toes.  The examiner commented 
that it was unlikely that the overlapping deformity of the 
second and third toes was responsible for the pain; rather, 
the pain was caused by the Morton's neuroma between these 
toes bilaterally.  The VA examiner commented that it was 
clear that the veteran had symptoms related to his flat foot 
deformities.  The symptoms as well as deformities were 
exacerbated by the over-use which occurred while he was in 
active service.  

The veteran wrote in January 1998 that the orthotics had not 
worked and that he no longer used them.  He said he could not 
stand or walk more than a few minutes, and could not run at 
all.  

The veteran was scheduled for a contract examination by QTC 
Medical Services in December 1999, but did not report for the 
scheduled appointment.  A report of contact in January 2000 
notes that the veteran had not received notification of the 
appointment because he had a new street address, which he 
then provided, and he requested that another examination be 
scheduled.  The RO's request for an examination, dated June 
6, 2000, lists the veteran's old address, a000nd a QTC letter 
sent to the old address advised the veteran that an 
examination was scheduled for June 22.  On June 26, 2000, 
QTC, the contract examiner, advised that the veteran had not 
appeared for his appointment.  On a QTC change-of-address 
form dated June 26, 2000, the veteran's "new" address was 
noted to be a post office box.

On July 17, 2000 the RO requested that the veteran be 
scheduled for another examination.  In another letter dated 
June 7, 2000, and addressed to the veteran at his post office 
box, QTC notified him of an appointment on June 22, 2000, the 
same date previously scheduled.  It was unclear whether that 
letter had actually been sent to the post office box prior to 
the June 22 examination date.  The veteran was notified that 
it was important to report for the examination, and that if 
he failed to report VA would consider his claim without 
benefit of evidence from the examination which might be 
material to the outcome of his claim.

The Board remanded the claim in January 2001 because an old 
address was used for the veteran after a new address had been 
furnished, and, due to the possible discrepancy noted above 
as to when the veteran was contacted at his post office box 
address regarding the scheduled June 22 appointment, the 
Board concluded the veteran should be afforded another 
examination.  

VA outpatient treatment records for the period from February 
1999 to January 2003 were negative for complaints, findings, 
treatment, or diagnosis of foot disorders.  

Evidence in the claims file indicates that the veteran 
cancelled and rescheduled his appointment for a VA C&P 
orthopedic examination from a date in March 2003 to a date 
one week later in March 2003, and then did not show for the 
examination at the rescheduled time.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the  Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  
This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for bilateral metatarsalgia, status post bilateral 
arthroplasty, with pes planus.  In such a case, the Court has 
held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

Unilateral or bilateral anterior metatarsalgia (Morton's 
disease) warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2003).

Acquired pes planus (flatfoot), bilateral or unilateral, will 
be rated as noncompensable when mild, with symptoms relived 
by built-up shoe or arch support.  This disability will be 
rated as 10 percent disabling when moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon achillis, pain on manipulation and use of the 
feet; as 30 percent disabling when bilateral and severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities; and as 50 
percent disabling when bilateral and pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5276 (2003).

The Board notes that pyramiding, which is the evaluation of 
the same disability or the same manifestation of a disability 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
4.14.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3.

VA regulations provide that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be based on the evidence 
of record.  38 C.F.R. § 3.655(b).  As discussed above, the 
veteran had been scheduled for examinations but as it was not 
clear that he received notification at the proper address or 
prior to the scheduled examination time, the case was 
remanded to afford him another examination.  

The Court has held that, absent evidence that the veteran 
notified VA of a change of address and absent evidence that 
any notice sent to the last known address had been returned 
as undeliverable, VA is entitled to rely on that address.  
See Cross v. Brown, 9 Vet. App. 18, 19 (1996), citing to 
Thompson v. Brown, 8 Vet. App. 169, 179 (1995), sua sponte 
reconsid. ordered on other grounds, 8 Vet. App. 430 (1995).

Although the record contains a compensation and pension 
examination inquiry, it does not, however, contain a copy of 
the actual notice sent to the veteran regarding the 
scheduling of the VA examination in March 2003.  

There is no indication from the record that such a notice was 
not sent out. The Court has held that the "presumption of 
regularity" that attends the official actions of 
governmental officials imposes a presumption that VA properly 
discharged its official duties, and that that presumption can 
be overcome only by clear evidence to the contrary.  Davis v. 
Brown, 7 Vet. App. 298, 300 (1995) (citing Ashley v. 
Derwinski, 2 Vet. App. 307, 308- 309 (1992)).

There is evidence of record that indicates the veteran 
received the notice, as he called and rescheduled the 
examination for a date one week later; however, he did not 
show for the examination.  There is no other evidence in the 
record which would indicate good cause.  Nor did the veteran 
request another VA examination.  In addition, the 
representative at the RO and the Board have offered no reason 
for the appellant's failure to cooperate in the development 
and adjudication of his claim for increased compensation 
benefits.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and considering the fact 
that the veteran called and rescheduled the examination but 
did not report as rescheduled and has never contacted VA to 
provide adequate reasons for not reporting for an 
examination, the Board is satisfied that the veteran failed 
to report to the scheduled VA examinations without good 
cause.  See 38 C.F.R. § 3.655.  Accordingly, the claim shall 
be rated based upon the evidence of record.  

The veteran essentially claimed that his bilateral foot 
disability was more severe than the zero percent disability 
evaluation initially assigned and contended that a separate 
evaluation should be given for pes planus.  During the 
pending appeal, the RO agreed and assigned an initial 10 
percent evaluation in the September 1997 rating decision 
wherein the RO also incorporated pes planus into the 
disability.  The RO noted that the 10 percent evaluation was 
assigned for anterior metatarsalgia (Morton's disease) and 
assigned this rating under the provisions of DC 5279 of the 
Rating Schedule.  Under DC 5279, 10 percent is the maximum 
evaluation.


There is medical evidence of record, however, that 
demonstrates separate symptomatology associated with 
bilateral pes planus.  At the VA C&P examination in August 
1997, the examiner noted that the veteran's pain between his 
toes appeared to be a manifestation not of the overlapping 
deformity of the second and third toes but rather Morton's 
neuromas between these toes.  The examiner further commented 
that it was clear that the veteran had symptoms related to 
his flat foot deformities that were exacerbated by over-use 
while in the service.  Upon observation of the veteran's feet 
with weightbearing he had increased flat foot deformities 
bilaterally.

Based upon the above, and with consideration of the 
reasonable-doubt doctrine, the Board concludes that a 
separate evaluation of the veteran's flat foot deformities is 
for application.  The evidence of record shows that the VA 
examiner evaluated the flat foot deformities as symptomatic, 
moderate pes planus, and the veteran complained of pain on 
use.  Accordingly, we find that a 10 percent disability 
evaluation is warranted for bilateral pes planus.  

The evidence of record does not show findings of severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities such to warrant a 30 percent 
disability evaluation.  

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show that either disability warrants 
more than a 10 percent rating during any period under 
consideration, even in light of 38 C.F.R. 4.7.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral metatarsalgia, status post bilateral arthroplasty, 
is denied.

Entitlement to a separate initial rating of 10 percent for 
bilateral pes planus is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



